Case 1:19-cr-00148-JMS Document 51 Filed 03/09/20 Page 1 of 3    PageID #: 92




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MICHAEL NAMMAR
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-Mail: michael.nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )         CR. NO. 19-00148 JMS
                               )
               Plaintiff,      )         GOVERNMENT’S SENTENCING
                               )         STATEMENT; CERTIFICATE OF
     vs.                       )         SERVICE
                               )
CATHERINE NICOLE ZAPATA, )
                               )
               Defendant.      )
                               )
_______________________________)


              GOVERNMENT’S SENTENCING STATEMENT

     The United States of America has received and reviewed the proposed

Presentence Report. The Government has no amendments or modifications to note
Case 1:19-cr-00148-JMS Document 51 Filed 03/09/20 Page 2 of 3           PageID #: 93




thereto, and it presently has no other factual information relevant to those areas

addressed in the proposed Presentence Report.

      DATED: March 9, 2020, at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                          By /s/ Michael Nammar
                                             MICHAEL NAMMAR
                                             Assistant U.S. Attorney




                                          2
Case 1:19-cr-00148-JMS Document 51 Filed 03/09/20 Page 3 of 3          PageID #: 94




                          CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following at their last

known address:

Served Electronically through CM/ECF:

      Thomas Otake, Esq.
      thomas@otakelaw.com

      Attorney for Defendant
      CATHERINE NICOLE ZAPATA

Served by Hand-Delivery:

      U.S. PROBATION OFFICE
      Attn: KEVIN TERUYA
      300 Ala Moana Boulevard, Room 2-300
      Honolulu, Hawaii 96850

      DATED: March 9, 2020, at Honolulu, Hawaii.




                                              /s/ Dawn Aihara
                                              U.S. Attorney’s Office
                                              District of Hawaii
